UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7470


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN E. HARGROVE,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.  James E. Seibert,
Magistrate Judge. (3:07-cr-00058-JPB-JES-1)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John E. Hargrove, Appellant Pro Se.    David J. Perri, Assistant
United States Attorney, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John E. Hargrove appeals the district court’s order denying

various    motions.     We    have   reviewed     the    record     and   find   no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Hargrove, Case No.

3:07-cr-00058-JPB-JES-1        (N.D.W.      Va.   Sept.       15,   2014).       We

dispense    with    oral     argument    because       the    facts   and    legal

contentions   are     adequately     presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2